19-01072-scc        Doc 5      Filed 05/21/19         Entered 05/21/19 18:13:51             Main Document
                                                     Pg 1 of 2


Beth E. Levine, Esq.
Andrew W. Caine, Esq. (admitted pro hac vice)
Jason S. Pomerantz, Esq. (admitted pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: blevine@pszjlaw.com
        acaine@pszjlaw.com
        jspomerantz@pszjlaw.com

Counsel to Plaintiff Runway Liquidation, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                       Chapter 11
                                                                 1
RUNWAY LIQUIDATION HOLDINGS, LLC, et al.,
                                                                       Case No. 17-10466 (SCC)
                                   Debtors.
                                                                       (Jointly Administered)


RUNWAY LIQUIDATION, LLC,
                                                                       Adv. Proc. No. 19-01072 (SCC)
                                   Plaintiff,

         v.

HING SHING LOOPING MANUFACTURING CO.,
LTD.,

                                   Defendant.


         STIPULATION FURTHER EXTENDING TIME TO ANSWER COMPLAINT

         Plaintiff, Runway Liquidation, LLC (“Plaintiff”) and defendant, Hing Shing Looping

Manufacturing Co., Ltd. (“Defendant”), by and through their undersigned attorneys, hereby


1
 A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
(9200); and MMH Liquidation, LLC (3854).


DOCS_NY:38938.4 08467/001
19-01072-scc        Doc 5   Filed 05/21/19    Entered 05/21/19 18:13:51          Main Document
                                             Pg 2 of 2


stipulate and agree as follows:

        WHEREAS, on February 27, 2019, Plaintiff filed a complaint (the “Complaint”) against

Defendant;

        WHEREAS, the summons (the “Summons”) was issued on February 28, 2019;

        WHEREAS, on March 13, 2019 and March 19, 2019, Defendant was served with the

 Summons and Complaint;

        WHEREAS, the parties previously entered into a stipulation to extend the deadline for

 Defendant to answer the Complaint through May 24, 2019 [Docket No. 4]; and

        WHEREAS, the parties are currently negotiating in good faith to settle this adversary

 proceeding.

        The parties hereby stipulate and agree to the matters set forth below:

        1.       The time by which Defendant is required to answer the Complaint is further

extended through and including June 14, 2019.

 Dated: May 21, 2019                                  Dated: May 21, 2019

 PACHULSKI STANG ZIEHL & JONES LLP                    FREEBORN & PETERS LLP
 Counsel to Plaintiff, Runway Liquidation, LLC        Counsel for Hing Shing Looping Manufacturing
                                                      Co., Ltd.

 By: /s/ Beth E. Levine                               By: /s/ Devon J. Eggert
    Beth E. Levine, Esq.                                  Devon J. Eggert, Esq.
    Andrew W. Caine, Esq. (admitted                       311 South Wacker Drive, Suite 3000
         pro hac vice)                                    Chicago, IL 60606
    Jason S. Pomerantz, Esq. (admitted                    Tel: (312) 360-6000
         pro hac vice)                                    Fax: (312) 360-6520
    780 Third Avenue, 34th Floor                          Email: deggert@freeborn.com
    New York, NY 10017
    Tel.: (212) 561-7700
    Fax: (212) 561-7777
    Email: blevine@pszjlaw.com
            acaine@pszjlaw.com
            jspomerantz@pszjlaw.com




DOCS_NY:38938.4 08467/001
